PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/729,358
Filing Date: 10 Oct 2017
Appellant(s): Insurance Services Office Inc.



__________________
Mark E. Nikolsky (Reg.No. 48,319)
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 18 April 2022.

(1) Grounds of Rejection to be Reviewed and Appeal
Every ground of rejection set forth in the Office action dated 9 February 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Restatement of Rejection	
The following ground(s) of rejection are applicable to the appealed claims.
1.	Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2005/0259866 A1) in view of Jones et al. (US 2017/0255832 A1), and further in view of Deaver (US 2011/0075936 A1).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-23 are rejected under 35 U.S.C. 103 as being unpatentable over Jacobs et al. (US 2005/0259866 A1) in view of Jones et al. (US 2017/0255832 A1), and further in view of Deaver (US 2011/0075936 A1).
a.	Regarding claim 1, Jacob discloses a method for optical character recognition (OCR) comprising: 
receiving a dataset (Jacobs discloses “capture a document” at ¶0049);
extracting document images from the dataset (Jacobs discloses “[performing] the task of finding the locations of the lines of text on the captures documents” at ¶0049);
segmenting a plurality of text lines from the document images (Jacobs discloses “[u]sing line information, the characters along the line can be segmented” at ¶0060);
extracting the plurality of text lines from the document images (Jacobs discloses “sample text 1300 processed for line extraction” at ¶0068);
processing the plurality of text lines using a neural network to perform line OCR (Jacobs discloses training a convolutional neural network-based character recognizer at Fig. 15 and ¶0071); and
generating a plurality of text strings corresponding to the plurality of text lines (Jacobs discloses “[using] for encoding and compression and, regular expression search and approximate string matching” at ¶0090).
However, Jacobs does not disclose processing the plurality of text lines using a Recurrent Neural Network (RNN) with Long Short Term Memory (LSTM) (RNN-LSTM) modules to perform line OCR, the RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.
Jones discloses processing the plurality of text lines using a Recurrent Neural Network (RNN) with Long Short Term Memory (LSTM) modules to perform line OCR (Jones discloses a multi-stream convolutional neural network with a Long Short-Term memory (LSTM), which is a pipeline with data flowing bi-direction, which can be considered as a RNN with LSTM module at Fig. 1 and ¶0034-0040).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the recurrent neural network including LSTM networks of Jones to Jacob’s a convolutional neural network-based character recognizer.
The suggestion/motivation would have been to “improve performance over a two-stream network for action recognition” (Jones; ¶0010) by “[detecting] actions using information from past and future [sic] frames” (Jones; ¶0027).
However, the combination of Jacob and Jones does not disclose said module trained to perform line OCR on document images having different scan resolutions.
Deaver discloses said module trained to perform line OCR on document images having different scan resolutions (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of increasing the resolution to the combination.
The suggestion/motivation would have been to provide “sufficient resolution and quality that an OCR engine can generally recognize … within the OCR image” (Deaver; abstract).
b.	Regarding claim 2, the combination applied in claim 1 discloses further comprising the step of assembling the plurality of text strings to form a plurality of document pages (Jacobs discloses “layout analysis [detecting] the layout of text on the page by finding the words, lines, and columns” at ¶0060).
c.	Regarding claim 3, the combination applied in claim 1 discloses further comprising the step of assembling the plurality of document pages to generate an OCR document (Jacobs discloses “[a]fter the lines of text have been detected, these lines are further broken up into the regions of the page that contain each of the words in the document” at ¶0069).
d.	Regarding claim 4, the combination applied in claim 1 discloses wherein the dataset is scanned at a resolution below 300 dots per inch  (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
e.	Regarding claim 5, the combination applied in claim 1 discloses further comprising the step of estimating image resolution of the dataset. (Jacobs discloses low resolution OCR at ¶0049).
f.	Regarding claim 6, the combination applied in claim 1 discloses further comprising the step of enhancing the image resolution of the dataset (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
g.	Regarding claim 7, the combination applied in claim 1 discloses wherein the dataset being scanned at a resolution of 72 dots per inch (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
h.	Regarding claim 8, the combination applied in claim 1 discloses further comprising the step of training the RNN-LSTM module with images having resolution of 72 dots per inch (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
i	Regarding claim 9, the combination applied in claim 1 further comprising the step of training the RNN-LSTM module with images having resolution of below 300 dots per inch (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
j.	Regarding claim 10, Jacobs discloses a non-transitory computer-readable medium having computer-readable instructions stored thereon which, when executed by a computer system (¶0112). Moreover, rest of the claim limitations are analogous and correspond to claim 1. See rejection of claim 10 for further explanation.
k.	Regarding claims 11-18, claims 11-18 are analogous and correspond to claims 2-9, respectively. See rejection of claims 2-9 for further explanation.
l.	Regarding claim 19, Jacobs discloses a system for optical character recognition (OCR) comprising:
a scanner for scanning a document (¶0061);
a computer system in communication (Jacobs discloses “[a] system 2800 [including] one or more client(s) 2802” at Fig. 28 and ¶0126) with the scanner and receiving the document (Jacobs discloses “capture a document” at ¶0049), wherein the computer system:
extracts document images from the scanned document (Jacobs discloses “[performing] the task of finding the locations of the lines of text on the captures documents” at ¶0049);
segments a plurality of text lines from the document images (Jacobs discloses “[u]sing line information, the characters along the line can be segmented” at ¶0060);
extracts the plurality of text lines from the document images(Jacobs discloses “sample text 1300 processed for line extraction” at ¶0068);
processing the plurality of text lines using a neural network to perform line OCR (Jacobs discloses training a convolutional neural network-based character recognizer at ¶0071); and
generates a plurality of text strings corresponding to the plurality of text lines (Jacobs discloses “[using] for encoding and compression and, regular expression search and approximate string matching” at ¶0090).
However, Jacobs does not disclose processing the plurality of text lines using a Recurrent Neural Network (RNN) with Long Short Term Memory (LSTM) modules to perform line OCR, the RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.
Jones discloses processing the plurality of text lines using a Recurrent Neural Network (RNN) with Long Short Term Memory (LSTM) modules to perform line OCR (Jones discloses a recurrent neural network including LSTM networks (cells) (Fig. 1-140) at Fig. 1 and ¶¶0028 and 0036).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the recurrent neural network including LSTM networks of Jones to Jacob’s a convolutional neural network-based character recognizer.
The suggestion/motivation would have been to “improve performance over a two-stream network for action recognition” (Jones; ¶0010) by “[detecting] actions using information from past and future [sic] frames” (Jones; ¶0027).
However, the combination of Jacob and Jones does not disclose said module trained to perform line OCR on document images having different scan resolutions.
Deaver discloses the RNN-LSTM module trained to perform line OCR on document images having different scan resolutions (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
Before the time of the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to utilize the process of increasing the resolution to the combination.
The suggestion/motivation would have been to provide “sufficient resolution and quality that an OCR engine can generally recognize … within the OCR image” (Deaver; abstract).
m.	Regarding claim 20, the combination applied in claim 19 discloses wherein the computer system assembles the plurality of text strings to form a plurality of document pages (Jacobs discloses “layout analysis [detecting] the layout of text on the page by finding the words, lines, and columns” at ¶0060).
n.	Regarding claim 21, the combination applied in claim 19 discloses wherein the computer system assembles the plurality of document pages to generate an OCR document (Jacobs discloses “[a]fter the lines of text have been detected, these lines are further broken up into the regions of the page that contain each of the words in the document” at ¶0069).
o.	Regarding claim 22, the combination applied in claim 19 discloses wherein the computer system estimates image resolution of the dataset (Jacobs discloses low resolution OCR at ¶0049).
p.	Regarding claim 23, the combination applied in claim 19 discloses wherein the computer system enhances the image resolution of the dataset (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063).
(3) Response to Argument
1a.	Appellant’s arguments (page 10, line 12-page13, line 17)
	Appellant alleges that Jacobs, Jones, and Deaver, taken alone or in combination, do not teach or suggest “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions” of claims 1, 10, and 19.
	1b.	Examiner’s response to the argument 
	Appellants’ arguments do support the allegation. First, the previous Office Action discloses a 103 rejection regarding claims 1, 10, and 19. Appellant just argues that each of the reference does not teach the “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.” However, that is not enough to invalid a 103 rejection. Appellant had to provide why and how the combination of the references would not construct the 103 rejection to read on “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.” Instead, the Appellant consistently argues that each of the reference does not teach “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.” If the previous Office Action discloses a 102 rejection regarding claims 1, 10, and 19, it would have somewhat a valid point, but not here.
	Second, the Appellant has misunderstandings of one of the references, Deaver and the claim limitation recited in claims 1, 10, and 19. The claims do not recite images having a different resolution. The claims recite OCR on document images having different scan resolution (emphasis added). Unlike what the Appellant argues, images having a same or a different resolution is not relevant to the claims. Instead, it should be understood that the OCR needs to use different scan resolutions on document images, which Deaver teaches. Deaver discloses that the OCR engine processes into different image text files at Fig. 1-50, Fig. 1-60 and Fig. 1-6; ¶0049. Deaver also teaches that “Grayscale image 35, and thus any alphanumeric characters embedded therein, as formed at step 33 of method 10 is generally at the resolution of the computer screen 1020. In some implementations, the resolution of the computer screen 1020 and, hence, grayscale image 35 is about 72 dots per inch (dpi). In other implementations, the computer screen 1020 may have other resolutions, so that grayscale image 35 and any alphanumeric characters embedded therein may correspondingly have resolutions greater than or less than about 72 dpi. In general, in order to be recognized by the OCR engine 50, alphanumeric characters should have a resolution of at least about 200 dpi to about 300 dpi or more. Accordingly, as grayscale image 35 is transformed into OCR image 40, the resolution is increased from that in the grayscale image 35 as captured from computer screen 1020 to a resolution in the OCR image 40 suitable for character recognition by OCR engine 50. For example, the resolution of OCR image 40 and, thus, of any alphanumeric characters embedded in OCR image 40 is generally in the range of from about 200 dpi to about 300 dpi or more in various implementations” at ¶0051 (emphasis added). 
	Additionally, the 103 rejection disclosed in the previous Office Action establishes prima facie cases of obviousness including teaching “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.” The combination of Jacobs and Jones discloses a Recurrent Neural Network (RNN) with Long Short Term Memory (LSTM) modules to perform line OCR (Jones discloses “a multi-stream convolutional neural network with a Long Short-Term memory (LSTM), which is a pipeline with data flowing bi-direction, which can be considered as a RNN with LSTM module at Fig. 1 and ¶0034-0040”). Deaver discloses performing line OCR on document images having different scan resolutions (Deaver discloses increasing resolutions from 72 dpi to 144dpi, 144 dpi to 288 dpi and 288dpi to 300 dpi for the OCR at Figs. 9-320, 328 and 336 and ¶¶0059, 0061 and 0063). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to utilize the process of increasing the resolution to the combination’s multi-stream convolutional neural network with a Long Short-Term memory (LSTM), which explains how the Jacobs, Jones, and Deaver can be combined to render the alleged claim limitation. The suggestion/motivation would have been to “to accurately position the patterning device” (Liu; ¶0094) by “[classifying] a feature into two classes: being deemed same as the target feature, and being deemed different from the target feature” (Liu; ¶0008), which suggests why Jacobs, Jones, and Deaver can be combined to read on “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.”
	Therefore, the Appellant’s allegation that Jacobs, Jones, and Deaver, taken alone or in combination, do not teach or suggest “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions” of claims 1, 10, and 19 was an error. 
2a.	Appellant’s arguments regarding claims 1, 8, and 15 (page 8, lines 13-22)
	Appellant alleges that a person of ordinary skill in the art would not look to combine the teaching of Deaver with the teachings of Jacobs and Jones.
	2b.	Examiner’s response to the argument 
	To support the allegation, the appellant attacks the rationale disclosed in the previous Office Action. However, it is confusing what the appellant was trying to address by stating that “[t]his rationale, however, is entirely contrary to one of the main goals of the present invention, which is to allow for OCR on documents of different resolutions, thus not requiring any resolution conversion at all.” Specifically, it is unclear why OCR on documents of different resolutions is contrary to requiring any resolution conversion. It appears that the unclear rationale attack by the appellant stems from a wrong interpretation of “OCR on document images having different scan resolution” (emphasis added). Unlike what the Appellant argues, images having a same or a different resolution is not relevant to the claims. Instead, it should be understood that the OCR needs to use different scan resolutions on document images. Accordingly, the rationale that the suggestion/motivation would have been to “to accurately position the patterning device” (Liu; ¶0094) by “[classifying] a feature into two classes: being deemed same as the target feature, and being deemed different from the target feature” (Liu; ¶0008) gives a good reason why Jacobs, Jones, and Deaver can be combined to read on “RNN-LSTM module trained to perform line OCR on document images having different scan resolutions.”
	Therefore, a person of ordinary skill in the art would look to combine the teaching of Deaver with the teachings of Jacobs and Jones.
 (4) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/JOHN W LEE/Primary Examiner, Art Unit 2664                                                                                                                                                                                                        
Conferees:
/NAY A MAUNG/Supervisory Patent Examiner, Art Unit 2664                                                                                                                                                                                                                                                                                                                                                                                                               
/VU LE/Supervisory Patent Examiner, Art Unit 2668                                                                                                                                                                                                        

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.